Citation Nr: 0916344	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-17 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1966 to 
May 1968.  He died in July 2004.  The appellant is his widow 
(surviving spouse).  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Board has also considered whether the appellant has a 
claim for accrued benefits pending.  In this regard, in May 
2005, the appellant filed a VA Form 21-534, Application for 
Dependency and indemnity compensation (DIC), Death Pension, 
and Accrued Benefits by a Surviving Spouse.  The RO only 
adjudicated the issue of service connection for the cause of 
the Veteran's death based on her application.  However, 
claims for death pension, compensation, or dependency and 
indemnity compensation are deemed to also include a claim for 
accrued benefits if supported by the facts of the case.  38 
U.S.C. § 5101(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.152(b), 3.1000(c) (2008).  

In order for a claimant to be entitled to accrued benefits, 
the Veteran must have had a claim pending at the time of his 
death or else be entitled to them under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 
1998).  The Federal Circuit specified that a claim must have 
been filed on or behalf of the Veteran prior to his death in 
the specific form prescribed by the Secretary in accordance 
with 38 U.S.C.A. § 5101(a) (West 2002 and Supp. 2008).  
Jones, 136 F.3d at 1299.  Further, a "claim for VA benefits 
pending on the date of death" means a claim filed with VA 
that had not been finally adjudicated by VA on or before the 
date of death.  38 C.F.R. § 3.1000(d)(5); Jones, 136 F.3d at 
1299.  

But in the present case, although the Veteran filed an 
earlier claim for service connection for colon cancer in 
November 2002, this claim had been finally adjudicated by VA 
by the time of his death in July 2004.  Specifically, the RO 
initially denied his service connection for colon cancer 
claim by way of a rating decision dated in January 2003.  The 
Veteran responded with a November 2003 notice of disagreement 
(NOD).  The RO followed with a March 2004 statement of the 
case (SOC).  Pursuant to 38 C.F.R. § 20.302(b), a substantive 
appeal must be filed within 60 days from the date that notice 
of the SOC is mailed to the Veteran or within one year from 
the date that notice of the rating decision was mailed to the 
Veteran).  Here, the Veteran had only 60 days from the March 
31, 2004 notice of the SOC (that is, until May 31, 2004) to 
file a substantive appeal.  However, the Veteran did not file 
any substantive appeal on this issue (e.g., VA Form 9 or 
equivalent statement) prior to his death in July 2004.  See 
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (2008).  Since the Veteran did not perfect 
his service connection appeal to the Board, the January 2003 
rating decision was final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 
(2008).  As such, there was no outstanding claim filed with 
VA which had not been finally adjudicated by VA on or before 
the date of death.  38 C.F.R. § 3.1000(d)(5); Jones, 136 F.3d 
at 1299.  Moreover, the Veteran was not entitled to accrued 
benefits under any existing rating or decision.  Therefore, 
the appellant's latter May 2005 DIC claim cannot be construed 
as a claim for accrued benefits.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

However, before addressing the merits of the cause of death 
claim, the Board finds that additional development of the 
evidence is required.

First, in the April 2009 Appellant's Brief, the 
representative requests a remand for hospital records or 
pathological reports dated at the time of the Veteran's 
death.  For reasons unknown to the Board, the representative 
did not identify whether these were private or VA records.  
VA is required to make reasonable efforts to obtain all 
"relevant" records, including private records, which the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).  In the present 
case, the RO should contact the appellant and secure any 
outstanding private records pertinent to the Veteran's death 
that the appellant identifies and authorizes VA to obtain.  

Second, the Veteran's VA treatment records in the claims 
folder from the VA Medical Center (VAMC) in Decatur, Georgia 
only date to September 2003.  There is no indication the RO 
attempted to secure any additional relevant VA records dated 
from September 2003 until his death in July 2004.  So if the 
Veteran received additional VA treatment pertinent to the 
causes of his death from September 2003 through July 2004, 
these records should be obtained by the RO.  38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive, if not actual, knowledge of evidence generated 
by VA).  

Third, in an earlier November 2003 NOD the Veteran indicated 
he was receiving disability benefits from the Social Security 
Administration (SSA) due to lung cancer.  His SSA records are 
not on file and must be obtained before deciding this claim 
since these records may specifically pertain to the cause of 
death claim at issue.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. 
§ 3.159(c)(2).  Although disability determinations by the SSA 
are not controlling on VA, they are pertinent to the 
adjudication of a claim for VA benefits and VA has a duty to 
assist the appellant in gathering these records.  Voerth v. 
West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  Thus, a remand is warranted to obtain 
these records.  

Fourth, the VA has not obtained a medical opinion addressing 
the relationship, if any, between the Veteran's death and his 
military service consistent with the recent Federal Circuit 
cases of DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 
2008) and Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  In 
this regard, the Veteran died in July 2004.  The death 
certificate lists the principal causes of death as 
respiratory failure due to brain stem and C-spine tumors 
(metastases) due to colon cancer.  VA treatment records dated 
up to September 2003 show treatment for colon and rectal 
cancer, metastatic liver cancer, and multiple pulmonary 
nodules, which are described as "worrisome for metastatic 
disease."  The crux of the appellant's argument in her April 
2006 substantive appeal centers on lung cancer as the cause 
of the Veteran's death due to presumed Agent Orange 
(herbicide) exposure during military service in Vietnam.  
However, there is no clear medical diagnosis of lung cancer 
in the claims folder.  

In this regard, the Board acknowledges that respiratory 
(lung) cancer is one of the diseases associated with 
herbicide exposure for purposes of the presumption.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Furthermore, 
the Veteran's DD Form 214 confirms that the Veteran has 
"service in Vietnam," such that exposure to herbicides to 
include Agent Orange is presumed.  38 C.F.R. §§ 3.307(a)(6), 
3.313(a).  However, it is unclear from the record whether 
lung cancer was a principal or contributory cause of the 
Veteran's death, and whether any presumptive lung cancer is 
actually the result of a metastasizing non-presumptive 
cancer.  A presumptive cancer such as lung cancer that 
develops as a result of a metastasizing non-presumptive 
cancer may not be service-connected under 38 U.S.C.A. 
§ 1116(a).  See 38 U.S.C.A § 1113(a) (West 2002); Darby v. 
Brown, 10 Vet. App. 243 (1997) (the presumption of service 
connection for lung cancer was rebutted by medical evidence 
showing that the stomach was the primary site).   See also 
VAOPGCPREC 18-97 (presumptive service connection may not be 
established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) 
for a cancer listed in 38 C.F.R. § 3.309(e) as being 
associated with herbicide exposure if the cancer developed as 
the result of metastasis of a cancer that is not associated 
with herbicide exposure).  A medical opinion is required in 
the present case to clarify the etiology of any lung cancer 
and its role as a principal or contributory cause of the 
Veteran's death.  This opinion should also consider whether 
any lung disorder other than cancer may be directly related 
to his military service, to include herbicide exposure.  
See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

The Board adds that VA has also specifically determined that 
the various causes of the Veteran's death listed on his July 
2004 death certificate, that is - bone, joint, brain, colon, 
and rectal cancers as well as respiratory disorders other 
than cancer, are not associated with exposure to herbicide 
agent for purposes of the presumption.  See 72 Fed. Reg. 
32,395-32,407 (June 12, 2007) (emphasis added).  Taking 
account of the available evidence and National Academy of 
Science's analysis, the Secretary has found that the credible 
evidence against an association between herbicide exposure 
and these particular cancers outweighs the credible evidence 
for such an association, such that he has determined that a 
positive association does not exist.  This determination, 
based on thorough and substantive medical research, would 
constitute a valid medical opinion in any future Board 
decision.  

The Board has considered whether additional VCAA notice is 
necessary here.  However, the July 2005 VCAA notice letter is 
essentially compliant with the recent Court decision in Hupp 
v. Nicholson, 21 Vet. App. 342, 352-53 (2007), in that it 
explains the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition, as well as a condition that is not yet 
service connected (i.e., due to herbicide exposure).  No 
further notice is required. 

Accordingly, the case is REMANDED for the following action:

1.	Contact the appellant and ask that she 
submit or authorize VA to obtain (by 
way of VA Form 21-4142) any outstanding 
private hospital records or 
pathological reports dated near the 
time of the Veteran's death.  Then 
secure any private treatment records 
identified by the appellant.  

2.	Contact the appellant to ascertain if the 
Veteran had had any additional relevant 
treatment at the VAMC in Decatur, Georgia 
from September 2003 until his death in 
July 2004.  Then obtain the records of 
any relevant medical treatment from 
September 2003 to July 2004 from the VAMC 
in Decatur, Georgia.  All attempts to 
secure these records, and any response 
received, must be documented in the 
claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

3.	Request from the SSA records associated 
with the Veteran's disability claim(s).  
Request copies of the disability 
determination and all medical records 
considered.  If no records are 
available or do not exist, a response 
to that effect must be documented in 
the claims file, and the appellant must 
be notified. 

4.	After completing this development, then 
request an appropriate VA physician to 
provide a medical opinion as to the 
etiology of any lung cancer the Veteran 
had prior to his death in July 2004.  
The claims file, including a complete 
copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical history - including, 
in particular, any additional medical 
records received by order of this 
remand.  The report must state whether 
such review was accomplished.  The 
examiner is asked to provide an opinion 
responding to the following questions:  

(A)	Is it at least as likely as not 
(50 percent or more probable) 
lung cancer was a principal or 
contributory cause of the 
Veteran's death?

(B)	If lung cancer was a principal 
or contributory cause of death, 
is it at least as likely as not 
(50 percent or more probable) 
that lung cancer was due to 
Agent Orange (herbicide) 
exposure during military 
service?  In making this 
determination, please discuss 
whether there is affirmative 
evidence showing that his lung 
cancer was the result of a post-
service metastasizing non-
presumptive cancer, as opposed 
to herbicide exposure during 
service.    

(C)	Is it at least as likely as not 
(50 percent or more probable) 
that the Veteran had a lung 
disorder other than cancer 
directly related to his military 
service, to include herbicide 
exposure.  

      In making this determination, advise 
the designated VA physician that a 
principal (primary) cause of death 
is one that singly or jointly with some 
other condition was the immediate or 
underlying cause of death or was 
etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory 
cause of death is one that contributed 
substantially or materially to death, 
hastened it, or aided or lent 
assistance to death.  38 C.F.R. § 
3.312(c).   
      
      The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The designated VA physician should 
discuss the medical rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

5.	Then readjudicate the cause of death 
claim in light of the additional 
evidence.  If the claim is not granted 
to the appellant-widow's satisfaction, 
send her and her representative a 
supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




